DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on September 3, 2020 is acknowledged and has been entered.  Claims 1-58 and 60 have been canceled. Claims 59, 75 and 77 have been amended. Claims 59, 61-78
Claims 59, 75 and 77 are discussed in this Office action.

Allowable Subject Matter
Claims 59, 61-78 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments together with the substantial amendments to the claims proposed with the after final response brought substantial clarity to the examiner and to the examination.  The amendment to the claims clearly distinguishes the claimed method over the Gao reference applied in the Final rejection mailed December 10, 2020.  Applicant’s arguments beginning at the bottom of page 8 and bridging to page 9 of Applicant’s remarks clearly establishes the differences between the claim as amended and the disclosure of the Gao reference.  In particular, while Gao may teach a similar probe ligated to a nucleic acid, Gao does not teach that the fragment/probe/hook probe is ligated at both the 5’ end and at the 3’ end of the nucleic acid target as recited in the final step of 
There is an additional reference, Hayashizaki et al. (US PgPub 20060110745; May 2006), similar to Holton, where stem loop format probes are ligated to the target.  Again, while there are loop probes that could be read as hook probes ligated to the target, there is no hybridization step between the target and the probe that will be ligated.  Therefore, as the claim as amended distinguishes over the closest art of record, the claims are novel and non-obvious over the art and in condition for allowance.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637